NO. COA13-1371

                             NORTH CAROLINA COURT OF APPEALS

                                        Filed: 29 July 2014


RON D. MEYER,
     Plaintiff-Appellant,

     v.                                             Iredell County
                                                    No. 13 CVD 1255
RACE CITY CLASSICS, LLC,
     Defendant-Appellee.


     Appeal by Plaintiff from order entered 21 October 2013 by

Judge H. Thomas Church in District Court, Iredell County.                               Heard

in the Court of Appeals 7 April 2014.


     Pope McMillan Kutteh & Schieck, P.A., by William                                      H.
     McMillan and Matthew J. Pentz, for Plaintiff-Appellant.

     Homesley, Gaines & Dudley, LLP, by Edmund L. Gaines and
     Leah Gaines Messick, for Defendant-Appellee.


     McGEE, Judge.


     Ron D. Meyer (“Plaintiff”) saw a 1970 Ford Mustang (“the

car”) in an advertisement placed by Race City Classics, LLC,

(“Defendant”) on the website classiccars.com in July of 2012.

Defendant     is        a    business,       located      in    Iredell       County,   that

specializes        in       the    consignment      and    sale      of   classic       cars.

Defendant     also          placed      advertisements         on   carsforsale.com,       on

eBay,   and   on        its       own    website.      Plaintiff,         a    resident    of
                                      -2-
Nebraska, contacted Defendant and, through a series of telephone

calls and emails, Plaintiff and Defendant reached an agreement

whereby Plaintiff would pay Defendant $21,000.00 to purchase the

car.    Thomas M. Alphin (“Alphin”), one of Defendant’s owners,

handled the negotiations for Defendant.                 Plaintiff wired the

full amount of $21,000.00 to Defendant.              Plaintiff did not come

to   North   Carolina    at    any   time   during    the     negotiation    and

purchase transaction.         Plaintiff wanted the car shipped to his

home in Nebraska, telling Defendant that Plaintiff planned to

present the car at vehicle car shows in Nebraska.

       Alphin sent Plaintiff an email in which Alphin stated: “I

lined up a shipper, and he will give me the price tomorrow.”                  In

a subsequent email to Plaintiff, Alphin stated:

             I have the shipping lined up and it is
             something I can’t control. They put it out
             and have a driver accept the bid and they
             come and get it. I had it on multiple sites
             looking for the best quote, and Alpine was
             the best so I went ahead and booked it for
             you. I paid $380, so your cost is $345.

       The   car   was   delivered    to    Plaintiff    in    Nebraska,    but

Plaintiff    was   dissatisfied      with   the   condition     of   the    car.

Plaintiff requested that Defendant refund the purchase price,

but Defendant refused.

       Plaintiff filed an action for damages against Defendant in

Nebraska state court.         Plaintiff contended that, upon receipt of
                                          -3-
the car, the “paint on the car was cracked at various spots, the

front hood was out of alignment, the trunk could not be opened

and   the   car    could   not    be    started.”    Defendant,   after      being

served with notice of the action, failed to appear to contest

Plaintiff’s       claims   and    the    Nebraska   court   entered    a   default

judgment against Defendant in the amount of $8,942.30 on                        26

February 2013.        That was the amount the Nebraska court found

necessary to repair the problems alleged by Plaintiff.

      Pursuant to N.C. Gen. Stat. § 1C-1703, Plaintiff filed a

“Docketing of Foreign Judgment” and the default judgment from

the Nebraska state court in Iredell County Superior Court on 30

May 2013.     Plaintiff also filed, pursuant to N.C. Gen. Stat. §

1C-1704, a “Notice of Filing Foreign Judgment” on the same day.

Pursuant to N.C. Gen. Stat. § 1C-1705(a), Defendant filed a

“Motion for Relief Against Foreign Judgment” on 18 June 2013,

contending the Nebraska court lacked personal jurisdiction over

Defendant.        Pursuant to N.C. Gen. Stat. § 1C-1705(b), Plaintiff

then filed a “Motion for Enforcement of Foreign Judgment” on 8

July 2013.        At a 21 October 2013 hearing, the trial court found

Defendant    did    not    have   sufficient    minimum     contacts   with   the

State of Nebraska to confer personal jurisdiction over Defendant

to the State of Nebraska.               The trial court granted Defendant’s

“Motion for Relief Against Foreign Judgment” and set aside the
                                      -4-
docketing of the State of Nebraska foreign judgment.                 Plaintiff

appeals.

                           I. Standard of Review

    In      questions      of   personal      jurisdiction,       this     Court

“considers only ‘whether the findings of fact by the trial court

are supported by competent evidence in the record;’ . . . we are

not free to revisit questions of credibility or weight that have

already been decided by the trial court.”             Deer Corp v. Carter,

177 N.C. App. 314, 321, 629 S.E.2d 159, 165 (2006) (citation

omitted).    “If the findings of fact are supported by competent

evidence,   we   conduct    a   de   novo   review   of    the   trial   court's

conclusions of law and determine whether, given the facts found

by the trial court, the exercise of personal jurisdiction would

violate defendant‘s due process rights.”                  Id. at 321-22, 629

S.E.2d at 165.

                                II. Analysis

     Defendant’s Motion for Relief Against Foreign Judgment

    Plaintiff argues that the trial court erred in granting

Defendant’s motion for relief from the Nebraska foreign judgment

because Nebraska courts had personal jurisdiction over Defendant

for the cause of action arising out of the sale of the car.

            Generally, one state must accord full faith
            and credit to a judgment rendered in another
            state.   However, because a foreign state's
            judgment is entitled to only the same
                               -5-
         validity and effect in a sister state as it
         had in the rendering state, the foreign
         judgment must satisfy the requisites of a
         valid judgment under the laws of the
         rendering state before it will be afforded
         full faith and credit.

         To   meet   the   requirements    of    a   valid
         judgment, the rendering court must comport
         with the demands of due process such that it
         has personal jurisdiction — otherwise known
         as   minimum   contacts   —   over    defendant.
         International    Shoe   Co.    v.     State    of
         Washington, 326 U.S. 310, 90 L. Ed. 95
         (1945).   The Due Process Clause protects an
         individual's liberty interest in not being
         subject to the judgment of a forum with
         which he has established no meaningful
         contacts or relations.      Id.     “A judgment
         rendered in violation of due process is void
         in the rendering State and is not entitled
         to full faith and credit elsewhere.” World–
         Wide Volkswagen Corp. v. Woodson, 444 U.S.
         286, 62 L. Ed. 2d 490 (1980).          N.C. Gen.
         Stat. § 1A–1, Rule 60(b)(4) allows a party
         to petition for relief from judgment on the
         grounds that the judgment is void.        A void
         judgment is a legal nullity which may be
         attacked at any time.

Bell Atl. Tricon Leasing Corp. v. Johnnie's Garbage Serv., Inc.,

113 N.C. App. 476, 478-79, 439 S.E.2d 221, 223-24 (1994) (some

citations omitted).   This Court has held that, in actions to

enforce a foreign judgment, the burden of proof on the issue of

full faith and credit is on the judgment creditor.           Lust v.

Fountain of Life, Inc., 110 N.C. App. 298, 300, 429 S.E.2d 435,

438 (1993).   The introduction into evidence of a copy of the

foreign judgment, authenticated pursuant to N.C. Gen. Stat. §
                                           -6-
1A-1, Rule 44, establishes a presumption that the judgment is

entitled to full faith and credit.                   Lust, 110 N.C. App. 298 at

301, 429 S.E.2d 435 at 437 (citing Thrasher v. Thrasher, 4 N.C.

App. 534, 540, 167 S.E.2d, 397, 400 (1967)).                      “This presumption

can be rebutted by the judgment debtor upon a showing that the

rendering     court     . . . did         not     have    jurisdiction      over    the

parties[.]”     Id.

    In    the    present       case,      Plaintiff       filed   an   authenticated

judgment in the Office of the Clerk of Superior Court of Iredell

County.     Therefore, Defendant, as the judgment debtor, had the

burden of presenting evidence to rebut the presumption that the

judgment was valid.        We agree with Plaintiff that Defendant has

not done so.

    Nebraska          courts       perform       a    two-step      analysis       when

determining     whether        a   state        court’s    exercise    of    personal

jurisdiction over a defendant is constitutional.                       Quality Pork

Intern. v. Rupari Food Services, Inc., 267 Neb. 474, 480, 675

N.W.2d 642, 649 (2004).            First, Nebraska’s long-arm statute must

authorize     the      exercise      of      personal      jurisdiction      over     a

defendant.      Id.     Second, the trial court must consider whether

minimum contacts exist between the defendant and the forum state

and whether such personal jurisdiction may be exercised over the

defendant without offending constitutional due process.                      Id.
                                       -7-
    In   the    present   case,      this    Court   must       determine   whether

Nebraska’s     long-arm   statute      authorized         personal     jurisdiction

over Defendant.     Neb. Rev. Stat. § 25-536 (1983) reads:

          A court may exercise personal jurisdiction
          over a person:

          (1) Who acts directly or by an agent, as to
          a cause of action arising from the person:

          (a) Transacting any business in this state;

          (b) Contracting to supply services or things
          in this state;

          (c) Causing tortious injury                by    an    act   or
          omission in this state;

          (d) Causing tortious injury in this state by
          an act or omission outside this state if the
          person regularly does or solicits business,
          engages in any other persistent course of
          conduct, or derives substantial revenue from
          goods used or consumed or services rendered,
          in this state;

          (e) Having an interest in, using, or
          possessing real property in this state; or

          (f)   Contracting  to   insure any  person,
          property, or risk located within this state
          at the time of contracting; or

          (2) Who has any other contact with or
          maintains any other relation to this state
          to afford a basis for the exercise of
          personal jurisdiction consistent with the
          Constitution of the United States.

    Subsection     (2)    of   the    above    statute       “expressly     extends

Nebraska’s jurisdiction over nonresidents as far as the U.S.

Constitution permits.”         Crete Carrier Corp. v. Red Food Stores,
                                           -8-
Inc., 254 Neb. 323, 328, 576 N.W.2d 760, 764 (1998) (citing

Castle    Rose       v.    Philadelphia    Bar   &   Grill,      254    Neb.     299,    576

N.W.2d 192 (1998)).               Therefore, we need only address whether

Defendant      had        such   minimum   contacts       with    Nebraska       that   the

exercise      of     personal      jurisdiction      would       not    offend     federal

constitutional principles of due process.                    Id.       Depending on the

quality       and     nature     of   Defendant’s     contacts          with     Nebraska,

Nebraska’s courts may have either general or specific personal

jurisdiction over Defendant.               Quality Pork, 267 Neb. at 482-83,

675 N.W.2d at 650.

    Due process for personal jurisdiction over a nonresident

defendant requires that the defendant's minimum contacts with

the forum state be such that “maintenance of the suit does not

offend     ‘traditional          notions    of    fair      play       and     substantial

justice.’”          Internat. Shoe Co. v. Washington, 326 U.S. 310, 316,

90 L. Ed. 95, 102 (1945) (citing Milliken v. Meyer, 311 U.S.

457, 463, 85 L. Ed. 278, 283 (1940)). The Due Process Clause

“gives    a    degree       of   predictability      to    the     legal     system     that

allows potential defendants to structure their primary conduct

with some minimum assurance as to where that conduct will and

will not render them liable to suit.”                     Burger King v. Rudzewicz

471 U.S. 462, 472, 85 L. Ed. 2d 528, 540 (1985) (citing World-
                                           -9-
Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297, 62 L. Ed.

2d 490, 501 (1980)).

       In Burger King, the United States Supreme Court further

held   that    individuals         have    fair        warning    that     a     particular

activity      may    subject       them    to      a    foreign        state’s     specific

jurisdiction if the defendant had “purposefully directed” his

activities     at     residents      of    the         forum,    and     the     litigation

resulted from alleged injuries that “ar[ose] out of or relate[d]

to” those activities.             Burger King, 471 U.S. at 472, 85 L. Ed.

2d at 540-41 (citations omitted).                  Even when the cause of action

does not arise out of or relate to a defendant’s activities in

the forum state, the state may exercise general jurisdiction

over the defendant when there are sufficiently continuous and

systematic      contacts         between     the       state     and    the      defendant.

Helicopteros Nacionales De Columbia v. Hall, 466 U.S. 408, 414-

15, 80 L. Ed. 2d 404, 411-12.

       Defendant argues that sufficient minimum contacts do not

exist for Nebraska state courts to exercise general personal

jurisdiction        over   him     because      “[t]he     sale    to     this     Nebraska

resident   happened        one    time,    and     did    not    create    any     sort   of

systematic or continuous relationship with the state.”                            We agree

that Defendant’s conduct in this instance was insufficient to
                                           -10-
allow    Nebraska    to    obtain     general       personal     jurisdiction      over

Defendant.

    However,        the    cause    of     action    arose   out      of   Defendant’s

contact with Nebraska, and we hold that the quality and nature

of Defendant’s contacts were such that the contacts conferred

specific personal jurisdiction over Defendant in Nebraska state

courts.      Plaintiff      first    saw     the    car    indirectly       through   an

advertisement Defendant placed on classiccars.com, and Plaintiff

and Defendant entered into extensive negotiations for the car

immediately after Plaintiff contacted Defendant on 15 July 2012.

The negotiations lasted for three days and took place through a

series of telephone calls and emails.                 During these discussions,

Alphin    told   Plaintiff,         both     verbally      and   in    emails,     that

everything in the car worked as it should, and that the car

“sounded and drove great.”               Plaintiff told Alphin that Plaintiff

intended to present the car at car shows in Nebraska.                        Plaintiff

and Defendant agreed to split the cost of shipment of the car.

Plaintiff and Alphin now disagree as to who was responsible for

hiring the shipping company.                Plaintiff contends that pursuant

to agreement of the parties, Alphin handled all the shipping

logistics.       The      emails    in     the    record   indicate        that   Alphin

handled the logistics of the car’s shipment.                     Defendant accepted
                                         -11-
the wire transfer of $21,000.00 from Plaintiff, who resided in

Nebraska, as payment for the car.

      It logically follows that Alphin knew that if Plaintiff’s

ability to use and enjoy the car was impaired, such impairment

would likely occur in Nebraska.                 By directing these activities

towards Nebraska, Defendant could reasonably                      have     anticipated

being haled into court in Nebraska if the car was defective and

the quality was less than represented by Defendant.                        World-Wide,

444 U.S. at 297, 62 L. Ed. 2d. at 501.

      Furthermore, a single contract is a sufficient contact for

due process purposes, even if the defendant has not physically

entered     the    forum    state,    as     long     as    the   contract        has   a

substantial connection to the forum state.                    McGee v. Int’l Life

Insurance Co., 355 U.S. 220, 223, 2 L. Ed. 223, 226 (1957).                             In

McGee, a single life insurance contract was sufficient to confer

personal jurisdiction over the defendant in California, despite

the   fact    that    the     defendant         had   no     other    contracts         in

California, did not market its services there, and never had its

agents    physically       enter   the     state      in    the   course     of    their

employment.       McGee, 355 U.S. at 222, 2 L. Ed. at 225.

      The    North   Carolina      Supreme      Court      followed   this    rule      in

Williamson Produce, Inc. v. J.H. Satcher, Jr., holding: “When a

contract bears a substantial connection to the forum state, a
                                           -12-
defendant       who   enters        into    that    contract       ‘can   reasonably

anticipate being haled into court . . .’ in the forum state.”

Williamson Produce, Inc. v. J.H. Satcher, Jr., 122 N.C. App.

589,    594,    471   S.E.2d    96,    99    (1996)   (citations      omitted).     In

Williamson       Produce,     the    plaintiff      initiated      negotiations    in

South    Carolina      with    the    defendant,      a    South    Carolina    peach

farmer.      Id. at 589, 471 S.E.2d at 97.                The plaintiff travelled

to South Carolina, where the plaintiff finalized a contract with

the defendant to sell the defendant’s peaches in North Carolina.

Id. at 590, 471 S.E.2d at 96.                When the defendant breached the

contract, the plaintiff sued the defendant in North Carolina.

Id. at 591, 471 S.E.2d at 97.                 Since the defendant contracted

with the plaintiff to have his peaches sold in North Carolina,

the contract bore a substantial connection to North Carolina and

the defendant “should not be surprised with being haled into a

North Carolina court.”              Id. at 594, 471 S.E.2d at 99 (citation

omitted).

       In the present case, Plaintiff initiated the negotiations

with Defendant for the purchase of the car.                     Defendant did not

physically enter Nebraska, but it contracted with Plaintiff, a

Nebraska resident, to sell the car to Plaintiff and have it

shipped to Plaintiff’s residence in Nebraska.                      Payment for the

car    was     sent   from    Plaintiff      in    Nebraska.        Defendant     knew
                                             -13-
Plaintiff intended to show the car at car shows in Nebraska.

These   aspects        of    the    contract      show    that   the   contract         had   a

substantial connection to Nebraska.                      Therefore, Defendant should

not be surprised to have been haled into a Nebraska court when

Plaintiff alleged the car was not as Defendant had represented.

Defendant’s constitutional right to due process was not violated

by Plaintiff’s action having been initiated in Nebraska.

       Defendant argues that because he was never physically in

Nebraska, never paid a sales tax in Nebraska, never attended

meetings in Nebraska, and never purchased a car in Nebraska, the

Nebraska       state    court       lacked      personal    jurisdiction         over    him.

However, in the above mentioned McGee case, the defendant did

not physically enter the forum state, did not advertise directly

to residents of the forum state, nor did it have any other

contracts with residents of the forum state.                        McGee, 355 U.S. at

222,    2   L.   Ed.    at     225.       Yet    the     forum   state’s    exercise          of

personal jurisdiction over the defendant in McGee was upheld as

constitutional.         Id.

       In   Quality         Pork,   the   Nebraska        Supreme   Court    found       that

personal jurisdiction existed over Rupari Food Services, Inc.

(“Rupari”), a Florida corporation, despite the fact that Rupari

had    never     made   any     sales     into    or     directly    to    the    State       of

Nebraska and none of its employees or officers had ever visited
                                      -14-
Nebraska in the course of their employment with Rupari.                Quality

Pork, 267 Neb. at 478, 675 N.W.2d at 647.             Rupari had contracted

to pay for three shipments of Quality Pork’s products to Star

Food Processing, Inc., a Texas corporation.                 Id. at 477, 675

N.W.2d at 646.        Rupari failed to pay for one of the orders, and

Quality     Pork,    a   Nebraska    corporation,     filed   an    action    in

Nebraska state court to recover the cost of the third order.

Id. at 477, 675 N.W.2d at 647.

    In its conclusion in Quality Pork, the Nebraska Supreme

Court stated:

            Quality Pork's claim arose out of Rupari's
            contacts with a company located in Nebraska.
            Therefore,    in    evaluating    whether   the
            exercise of specific personal jurisdiction
            is reasonable, we conclude that it would not
            be unduly burdensome for Rupari to defend an
            action in Nebraska.       Quality Pork had a
            valid interest in obtaining convenient and
            effective    relief    which    supported   the
            bringing of its action in this state.        By
            purposefully     conducting    business    with
            Quality   Pork,    Rupari    could   reasonably
            anticipate that it might be sued in Nebraska
            if it failed to pay for products ordered
            from Quality Pork.

Id. at 484-85, 675 N.W.2d at 652.

    Similarly, in the present case, Defendant could reasonably

anticipate being sued in Nebraska if the car Defendant delivered

to Plaintiff was alleged to be not of the quality represented by

Defendant    to     Plaintiff.      Plaintiff   had   a   valid    interest   in
                                           -15-
obtaining    convenient        and        effective     relief,       and     Defendant

presented no evidence to show that defending the lawsuit in

Nebraska    would    be     unduly    burdensome       or    that    doing    so   would

violate notions of fair play and substantial justice.                         Internat.

Shoe, 326 U.S. at 316, 90 L. Ed. at 102.

       Finally,     case    law     from    this     Court,    on     enforcement        of

foreign judgments, supports a finding that Nebraska state courts

have    personal     jurisdiction          over    Defendant.         In     Automotive

Restyling   Concepts,        Inc.    v.    Central    Service       Lincoln    Mercury,

Inc.,    Automotive       Restyling       Concepts,     Inc.       (“Automotive”),        a

Virginia corporation, contracted with Central Service Lincoln

Mercury (“Central”), a North Carolina corporation, to restyle

four of Central’s used cars on Automotive’s Virginia premises.

Automotive Restyling Concepts Inc. v. Central Service Lincoln

Mercury,    Inc.,    92     N.C.    App.    372,     373,    374    S.E.2d    399,   400

(1988).     The contract was negotiated and agreed to in North

Carolina.     Id.        One of Automotive’s employees came to North

Carolina and transported the cars to Virginia.                        Id.     The cars

were    restyled    in     Virginia,      but     Central    was    dissatisfied     and

refused to pay its bill.            Id. at 374, 374 S.E.2d at 400.

       Automotive    sued     Central      in     Virginia    state    court,      and   a

default judgment was entered against Central.                        Id.     Automotive

filed the judgment in a North Carolina district court, which
                                          -16-
upheld the judgment.         Id.     Our Court stated that, for a foreign

judgment against a nonresident to be valid, the trial court must

be   authorized    by   statute      to    exercise   jurisdiction     over    the

nonresident defendant, and the exercise of jurisdiction must be

in accord with the constitutional limits of due process.                       Id.

This Court affirmed the trial court’s order, holding that the

requirements for jurisdiction in Virginia had been met.                        Id.

This Court concluded: “Having voluntarily availed itself of the

privilege of having its cars improved and restyled in Virginia,

that state's enforcement of defendant's obligation to pay for

the services so obtained was to be expected.”                  Id. at 375, 374

S.E.2d at 401; see also Security Credit Leasing, Inc. v. D.J.’s

of Salisbury, Inc., 140 N.C. App. 521, 537 S.E.2d 227 (2000).

      Defendant     argues     the    present    case    is    different      from

Automotive Restyling because less of the contract in this case

was performed in the foreign state than in Automotive Restyling.

We   find   that    argument       unpersuasive.        In    both   cases,    the

defendant did not physically enter the state in which judgment

was entered.       Each contract was fulfilled in the state foreign

to each defendant.        In Automotive Restyling, the contract was

fulfilled by the restyling of the four cars in Virginia.                   In the

present case, the contract was fulfilled by the delivery of the

car to Plaintiff in Nebraska.
                                     -17-
       We hold that the trial court in Nebraska properly exercised

personal jurisdiction over Defendant.                Defendant intentionally

directed its actions towards Nebraska through: (1) advertising

its cars on websites accessible to Nebraskans, (2) its contract

negotiations with Plaintiff, (3) receiving Plaintiff’s payment

from    Nebraska,   and    (4)   shipment    of    the    car    to   Plaintiff    in

Nebraska.      Plaintiff’s       inability    to    use    and    enjoy    the    car

resulted    from    Defendant’s     contacts       with    Nebraska.        It    was

foreseeable that any hindrance to Plaintiff’s use and enjoyment

of the car caused by Defendant’s misrepresentations would occur

in     Nebraska.      As    such,    Defendant       could       reasonably      have

anticipated being haled into court in Nebraska.                       Defendant did

not show that defending the suit in Nebraska would have been

unduly burdensome to the extent that it would offend notions of

fair play and substantial justice.                 We hold that the foreign

judgment from the Nebraska state court is valid and enforceable

in North Carolina.

       Reversed and remanded.

       Chief Judge MARTIN and Judge CALABRIA concur.